Citation Nr: 0019695	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date previous to June 28, 1993, 
for the assignment of a 40 percent disability evaluation for 
peptic ulcer disease, postoperative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

REMAND

The veteran had active service from January 1942 to July 
1945.

This appeal arises from a December 1998 rating decision which 
implemented an October 1998 decision by the Board of 
Veterans' Appeals (Board), increasing the disability 
evaluation for the veteran's peptic ulcer disease, 
postoperative, from 20 percent to 40 percent, effective from 
June 28, 1993.

The veteran and his representative, at a videoconference 
hearing in January 2000 conducted by the undersigned Member 
of the Board, raised the issue of the propriety of a December 
1960 reduction of the disability rating from 40 percent to 20 
percent for the veteran's peptic ulcer disease, 
postoperative, effective from December 21, 1960.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims stated that, when 
two issues are "inextricably intertwined," a decision on one 
issue would have a significant impact on a claim for the 
second issue.  The Board believes that, in light of the 
Harris decision, the question of the veteran's possible 
entitlement based upon the propriety of the December 1960 
reduction of the disability rating from 40 percent to 20 
percent for the veteran's peptic ulcer disease, 
postoperative, effective from December 21, 1960, should be 
resolved prior to final appellate consideration of the issue 
of his entitlement to an effective date previous to June 28, 
1993, for the assignment of a 40 percent disability 
evaluation for peptic ulcer disease, postoperative.

It is herein noted that, after the veteran was advised in 
October 1960 of the proposed reduction, he submitted a 
statement in November 1960 in which he took issue with the VA 
medical examination which led to the reduction.  After the 
reduction was implemented in December 1960, the veteran 
indicated in a February 1961 statement that he had taken 
action to appeal the reduction.  However, the current record 
does not show that a statement of the case was issued to the 
veteran.

The Board believes that the case must be REMANDED to the 
originating agency for the following action:

1.  The originating agency should review 
the veteran's claim with respect to the 
propriety of the December 1960 reduction 
of the disability rating from 40 percent 
to 20 percent for peptic ulcer disease, 
postoperative, effective from December 
21, 1960, and the originating agency 
should thereafter, if necessary, review 
the claim for an effective date previous 
to June 28, 1993, for the assignment of a 
40 percent disability evaluation for 
peptic ulcer disease, postoperative.

2.  If the determination made on the 
issue of the propriety of the December 
1960 reduction of the disability rating 
from 40 percent to 20 percent for the 
veteran's peptic ulcer disease, 
postoperative, effective from December 
21, 1960, is unfavorable to the veteran, 
both the veteran and his representative 
should be issued a statement of the case 
and advised of the need to submit a 
substantive appeal to perfect an appeal 
on that issue.  If the determination on 
the issue of an effective date previous 
to June 28, 1993, for the assignment of a 
40 percent disability evaluation for 
peptic ulcer disease, postoperative, 
remains unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the statement of the case should be 
provided to the veteran and his 
representative.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
ensure due process.  No action is required on the part of the 
veteran until he receives further notice.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



